TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        NO. 03-09-00133-CR


                                  Joseph Culverhouse, Appellant

                                                   v.

                                      State of Texas, Appellee

            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
          NO. D-1-DC-08-205127, HONORABLE MIKE DENTON, JUDGE PRESIDING


                             MEMORANDUM OPINION


               On October 17, 2008, appellant Joseph Culverhouse signed a “plea of guilty,

admonishments, voluntary statements, waivers, stipulation & judicial confession,” pleading guilty

to assaulting a family member. On November 25, 2008, the trial court signed a judgment of

conviction sentencing appellant to five years’ imprisonment pursuant to a plea agreement. Appellant

filed his notice of appeal on February 20, 2009. The trial court has certified that appellant has no

right of appeal from this plea-bargain case, and it appears that the notice of appeal was filed too late

to invoke our jurisdiction. See Tex. R. App. P. 26.2(a)(1) (notice of appeal generally must be filed

within thirty days of sentencing or appealable order). Thus, the appeal is dismissed for want of

jurisdiction. See Tex. R. App. P. 25.2(d).

                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 1, 2009

Do Not Publish